IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00229-CV

                  IN THE MATTER OF THE MARRIAGE OF
                     WILLIAM DALLAS HOLLAND, JR.
                                AND
                         DEBRA ANN HOLLAND



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D201900007


                           MEMORANDUM OPINION

      Appellant, Debra Ann Holland, appeals the trial court’s determination that the

annulment of appellant’s marriage with another man was void, thus rendering

appellant’s marriage to appellee, William Dallas Holland, Jr., also void.

      This appeal has been unduly delayed from the date of its filing, much by

appellant’s own doing, including but not limited to: failing to make arrangements to

pay for the clerk’s record; requesting additional time to hire counsel, receiving

additional time, but not hiring counsel; not filing an affidavit of indigence until six

months after the appeal was filed; filing a frivolous 90-page motion to set aside;
requesting a stay of the appeal rather than filing her brief; requesting another stay after

the denial of the first request rather than filing her brief; and requesting the correction

of the reporter’s record, two months after it was filed, for non-substantive inaccuracies.

        When appellant’s brief was over three months past due, we ordered appellant’s

brief due and warned appellant that if the brief was not timely filed, the appeal would

be dismissed. Six days before appellant’s brief was due, appellant emailed the Court

regarding the preparation of the brief. This communication was not served on the

opposing party.          We warned appellant that we would not respond to future

communications such as the email. Nevertheless, we granted appellant an extension of

time to file the brief and sent appellant a copy of the record. We also warned appellant

that if the brief was not timely filed, the appeal would be dismissed.

        Appellant’s brief was due by 4:00 p.m. on August 13, 2020. As of this date, it has

not been filed. Accordingly, this appeal is dismissed for want of prosecution. See TEX.

R. APP. P. 38.8(a)(1).

        Any motions pending are dismissed as moot.



                                           TOM GRAY
                                           Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Motions dismissed as moot
Opinion delivered and filed August 18, 2020
[CV06]



In the Matter of the Marriage of Holland                                             Page 2